Citation Nr: 0708137	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-23 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension benefits.  


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served with the Recognized Guerrillas from 
February 1945 to April 1945.  The appellant is the veteran's 
surviving spouse.   
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2005, a 
statement of the case was issued in June 2005, and a 
substantive appeal was received in July 2005.   


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as cardio respiratory arrest due to septicemia and 
hepatecellular carcinoma.  

2.  At the time of the veteran's death in February 1990, 
service connection was not in effect for any disability.   

3.  Cardiovascular disease, septicemia, and hepatecellular 
carcinoma were not manifested during the veteran's active 
duty service or within one year of discharge from service, 
nor were they otherwise related to the veteran's service. 

4.  The service department has certified that the veteran 
served with the Recognized Guerrillas prior to July 1946.  


CONCLUSIONS OF LAW

1.  Disability incurred in or aggravated by active service 
did not cause or contribute substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006). 



2.  The appellant is not eligible for death pension benefits. 
38 U.S.C.A. §§ 101(2), 107, 1521(a) (West 2004); 38 C.F.R. §§ 
3.1, 3.40 (2006); Sabonis v. Brown, 6 Vet. App. 426 (1996); 
Perela v. Nicholson, U.S. Vet. App. No. 01-1138 (August 5, 
2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
her claim in September 2004.  Later that month, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate her claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in her possession 
that pertains to the claim.  Since the September 2004 VCAA 
notice preceded the January 2005 RO rating decision, there is 
no defect with respect to the timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there has been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
September 2004 in which it advised the claimant what 
information and evidence is needed to substantiate her claim, 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claim.  Since the Board 
concludes below that the preponderance of the evidence is 
against service connection, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Service Connection - Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease and carcinoma, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The appellant, in her July 2005 substantive appeal (VA Form 
9) stated that the veteran became sick a few months after 
being discharged from service.  She stated that he suffered 
from a fever, headaches, stomachaches, and abdominal pains.  
He allegedly received some first aid medicine and felt fine 
soon after.  Years passed (she did not specify how many 
years) before he became sick again.  He allegedly did not 
seek medical treatment until the late 1980s (with Dr. 
G.P.I.).  

A certificate of death on file shows that the veteran died at 
his home on February 25, 1990, at the age of 67.  The 
immediate cause of death was recorded as cardio respiratory 
arrest.  The antecedent cause was listed as septicemia; and 
the underlying cause was listed as hepatecellular carcinoma.  
No other diseases were noted on the death certificate.

At the time of the veteran's death, the veteran was not 
service connected for any disability.  

A review of the veteran's service medical records show that 
the veteran completed an Affidavit for Philippine Army 
Personnel dated June 1947.  When asked to list a record of 
all wounds or illnesses incurred during service, he responded 
"none."  A separation examination (also dated June 1947) 
yielded normal findings.  

The earliest post service medical records are the veteran's 
terminal hospital records from Santo Tomas University 
Hospital (dated February 1990).  They indicate that he was 
admitted to the hospital on February 9, 1990 (16 days prior 
to his death).  Two months prior to admission, the veteran 
was noted to be excessively sleepy and he had lost his 
appetite.  Two weeks prior to admission, he developed urinary 
incontinence, and passed unformed, mucoid, non-blood 
streaked, non-foul smelling stools.  This was accompanied by 
body weakness.  Five days prior to admission, the veteran 
experienced difficulty ambulating.  A private physician 
performed an ultrasound that revealed liver neoplasm, renal 
parenchymal disease, and nephrolithiasis.  The veteran was 
discharged against medical advice.  

A June 2005 correspondence from Dr. G.A.C. states that she 
treated the veteran in February 1990.  He had physical 
findings of jaundice, abdominal enlargement due to liver 
mass, and peripheral edema.  Her impression was that the 
veteran had jaundice secondary to Hepatic mass.  She advised 
the veteran's family to take him to a hospital for further 
evaluation.

A June 2005 correspondence from Dr. G.P.I. stated that the 
veteran sought intermittent treatment in the late 1980s for 
right upper abdominal and back pains with occasional dysuria.  
He was diagnosed and treated for a urinary tract infection, 
rule out kidney stones.  He was advised to seek specialty 
consultations for further evaluation.  

A June 2005 correspondence from Dr. L.P.R. stated that the 
veteran was confined to Santo Tomas University Hospital from 
February 9, 1990 to February 10, 1990.  

As noted earlier, service connection will be granted if it is 
shown that the cause of the veteran's death resulted from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  

In this case, a death certificate shows that the cause of the 
veteran's death was cardio respiratory arrest, preceded by 
septicemia and hepatecellular carcinoma.  The service medical 
records show no findings suggestive of any of these 
disabilities.   Moreover, there are no post service medical 
records that indicate that a cardiovascular disorder was 
manifested to a compensable degree within one year following 
the veteran's discharge from service.  

The appellant claimed that the veteran became sick within a 
few months of being discharged from service.  However, there 
are no records that substantiate the assertion.  In any case, 
following the alleged bout with sickness, he did not become 
sick again for years afterwards; and by the appellant's own 
admission, the veteran did not seek medical treatment until 
the late 1980s (over 40 years after service).  The only 
medical records are dated weeks prior to the veteran's death; 
and there is no medical opinion that indicates that that the 
veteran's cause of death was related to service.  Moreover, 
he was not service connected for any disabilities at the time 
of his death.  

The Board finds that the competent evidence now of record 
does not in any manner suggest any relationship between the 
veteran's death and any incident of service.  

For these aforementioned reasons, service connection for the 
cause of the veteran's death is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Death Pension

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.40(a).

The veteran's service in the Recognized Guerrillas does not 
legally qualify the appellant for entitlement to VA non-
service-connected death pension.  The VA is bound by the 
service department's certification as to a veteran's military 
service.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 
C.F.R. § 3.203.  The veteran had no other verified service.  
As noted above, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for purposes of certain VA benefits, but 
does not establish basic eligibility for non-service-
connected pension benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. 
§ 3.40.

The Board notes that the veteran had no service with the 
Regular Philippine Scouts, and the record shows that his 
recognized periods of service were before July 1, 1946.  
Inasmuch as the United States service department's 
verification of the veteran's service is binding on the VA, 
the law precludes basic eligibility for non-service-connected 
pension benefits based on the veteran's service. Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  

In view of the service department's finding and the absence 
of any of the requisite documents issued by the service 
department noted in 38 C.F.R. § 3.203(a), the Board must deny 
the appellant's claim of entitlement to death pension 
benefits due to the absence of legal merit, or the lack of 
entitlement under the law.  Sabonis v. West, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to death pension benefits is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


